Citation Nr: 1629922	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  12-30 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran served on active duty from June 1944 to November 1945.  The Veteran died in September 2003.  The appellant is his widow. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A February 2004 rating decision denied service connection for the cause of the Veteran's death.  The appellant was notified of her rights but did not appeal or submit new and material evidence during the applicable one year appellate period.

2.  The evidence associated with the claims file subsequent to the February 2003 rating decision is cumulative and redundant of evidence previously of record.
CONCLUSIONS OF LAW

1.  The February 2004 rating decision is final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence sufficient to reopen the claim of service connection for the cause of the Veteran's death has not been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a), (c) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the appellant's claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

With respect to claims to reopen, VA is further to provide notice of the definition of new and material evidence.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, VA is no longer required to provide notice of the element or elements that were found insufficient or the information and evidence necessary to substantiate the insufficient element or elements.  See 38 U.S.C.A. § 5103(a)(1); VAOPGCPREC 6-2014 (Nov. 21, 2014); see also Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Further, in cause of death claims VA must also provide notice of the conditions, if any, for which a veteran was service-connected at the time of death, an explanation of the evidence and information required to substantiate a dependency and indemnity (DIC) claim based on a previously service-connected condition, and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

VA issued VCAA letters in April and August 2008, containing all of the information outlined above.  As such, VA has met its duty to notify.

The duty to assist includes assisting the claimant in the procurement of relevant records.  The appellant did not identify any additional VA or private medical evidence which had not previously been added to the file.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.

The Board has considered whether there is a duty to provide an opinion in this appeal, but considering the evidence in this case with the applicable law and regulations, the Board finds that there is no such duty.  An opinion was provided in regards to the original claim and the evidence since that opinion is cumulative and redundant of that then of file.  The duty to assist in this case is satisfied.

II. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence is evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  Id.

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence is not required as to each previously unproven element of a claim in order to reopen.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  There is a low threshold for determining whether evidence is new and material.

Here, the RO last denied service connection for the cause of the Veteran's death in February 2004.  The appellant was notified of the decision, but did not submit a notice of disagreement or new and material evidence within the applicable one year appellate period.  Therefore, the February 2004 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The evidence of record in February 2004 consisted of the Veteran's death certificate, a January 2004 VA opinion, the Veteran and appellant's marriage certificate, all available service records, all identified private and VA treatment records, and the appellant's lay statements.  The evidence of record failed to establish that a service-connected disability caused or contributed to the Veteran's death, or that the listed cause of death was incurred in or was related to the Veteran's service.

Evidence received since the rating decision includes a duplicate VA treatment record and further lay statements from the appellant.  However, none of these documents establish that a service-connected disability caused or materially contributed to the Veteran's death.  The Veteran's death certificate states that his cause of death was thrombotic stroke, and a contributory disease of chronic obstructive pulmonary disease (COPD) was identified.  At the time of his death the Veteran was service-connected for posttraumatic stress disorder (PTSD).

The VA treatment record, as noted above, is duplicate of a VA treatment record previously considered by the AOJ.  As it is redundant of the evidence of record at the time of the last prior decision and it does not relate to a previously unestablished fact, the VA treatment record does not constitute new and material sufficient to reopen the claim.  

Turning to the appellant's lay statements, the appellant has primarily stated that it is her belief that the Veteran died of heart complications caused or aggravated by the Veteran's service-connected PTSD.  While the Board recognizes the appellant's sincere belief that the Veteran's service-connected PTSD either caused or contributed to the Veteran's death, the Board finds that these statements are cumulative and redundant of statements she provided previously.

While lay evidence is presumed credible for the purposes of reopening, it must still be competent evidence.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Here, the appellant's statements that the Veteran's service-connected PTSD caused or contributed to his death are not competent, and therefore cannot constitute new and material evidence.  38 C.F.R. § 3.156(a); see also Kahana, 24 Vet. App. at 438.

As such, the Board finds that new and material evidence sufficient to reopen the appellant's claim for service connection for the cause of the Veteran's death has not been submitted.  Therefore, the application to reopen the claim is denied.


ORDER

The application to reopen the claim for entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


